UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-52917 TITAN IRON ORE CORP. (Exact name of registrant as specified in its charter) Nevada 98-0546715 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1735 E. Ft. Lowell Rd. #9, Tucson, Arizona85719 (Address of principal executive offices)(zip code) (520) 989-0020 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). xYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesxNo APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 85,672,280 shares of common stock outstanding as of November 15, 2013. i TABLE OF CONTENTS PART I - FINANCIAL INFORMATION 1 ITEM 1.FINANCIAL STATEMENTS. 1 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIALCONDITION ANDRESULTS OF OPERATIONS 2 ITEM 3.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. 15 ITEM 4. CONTROLS AND PROCEDURES. 15 PART II - OTHER INFORMATION 17 ITEM 1.LEGAL PROCEEDINGS 17 ITEM 1A.RISK FACTORS. 17 ITEM 2.UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS. 25 ITEM 3.DEFAULTS UPON SENIOR SECURITIES. 25 ITEM 4.MINE SAFETY DISCLOSURES. 26 ITEM 5.OTHER INFORMATION. 26 ITEM 6.EXHIBITS 26 SIGNATURES 28 ii PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS. TITAN IRON ORE CORP. FINANCIAL STATEMENTS September 30, 2013 Balance Sheets as of September 30, 2013 and December 31, 2012 F-1 Statements of Comprehensive Loss for the three and nine months ended September 30, 2013 and 2012, and for the period from June 5, 2007 (inception) to September 30, 2013 F-2 Statement of Stockholders’ Equity(Deficit) for the nine months ended September 30, 2013 and 2012, and for the period from June 5, 2007 (inception) to September 30, 2013 F-3- F-4 Statements of Cash Flows for the nine months ended September 30, 2013 and 2012, and for the period from June 5, 2007 (inception) to September 30, 2013 F-5 Notes to the Financial Statements F-6 1 TITAN IRON ORE CORP. (AN EXPLORATION STAGE COMPANY) BALANCE SHEETS (Expressed in US dollars) ASSETS September 30, (unaudited) December 31, Current Assets Cash $ $ Prepaid expenses (Note 9) Total current assets Deferred financing costs (Note 13) Debt issue costs (Note 12) Mineral properties (Note 3) TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Current Liabilities Accounts payable $ $ Accrued expenses - related party (Note 9) Convertible debentures (Note 12) Current portion of promissory note (Note 6) Total Current Liabilities Promissory note (Note 6) Total Liabilities Going concern (Note 1) Commitments (Note 8) Subsequent events (Note 14) STOCKHOLDERS' EQUITY Preferred stock, 50,000,000 shares authorized at par value of $0.0001, no shares issued and outstanding - - Common stock, 3,700,000,000 shares authorized at par value of $0.0001, 56,713,245 (December 31, 2012 – 52,501,110) shares issued and outstanding (Note 4) Additional paid-in capital Common stock issuable - Deficit accumulated during the exploration stage ) ) Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of the financial statements. F-1 TITAN IRON ORE CORP. (AN EXPLORATION STAGE COMPANY) STATEMENTS OF COMPREHENSIVE LOSS (UNAUDITED) (Expressed in US dollars) Three Months Ended September 30, 2013 Three Months Ended September 30, 2012 Nine months Ended September 30, 2013 Nine months Ended September 30, 2012 Period from June 5, 2007 (Inception) to September 30, 2013 $ REVENUES - OPERATING EXPENSES Advertising - - General and administrative (Note 9) Impairment of mineral acquisition costs (Note 3) - Accretion on promissory note (Note 6) Financing costs - - Interest expense - - Investor relations Professional fees Mineral property exploration costs (Note 11) Stock-based compensation (Note 7) Travel - TOTAL OPERATING EXPENSES LOSS FROM OPERATIONS ) OTHER INCOME (EXPENSES) Gain on debt settlement - - Loss on modification of promissory note - Other income (expenses) - NET LOSS AND COMPREHENSIVE LOSS ) BASIC AND DILUTED LOSS PER SHARE ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING The accompanying notes are an integral part of the financial statements. F-2 TITAN IRON ORE CORP. (AN EXPLORATION STAGE COMPANY) STATEMENT OF STOCKHOLDERS’ EQUITY (DEFICIT) (UNAUDITED) FOR THE PERIOD FROM JUNE 5, 2007 (INCEPTION) TO SEPTEMBER 30, 2013 (Expressed in US dollars) Common # Stock (Note 4) Common Stock Amount Additional Paid-in Capital Common stock issuable Deficit Accumulated During the Development Stage Total Balance, June 5, 2007 (Inception) - $
